DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-8 in the reply filed on 5/11/22 is acknowledged.
Applicant has cancelled non-elected claims and added claims 21-32.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/27/20, 7/30/21, and 1/20/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US PGPub 2019/0006487, hereinafter referred to as “Huang”).
Huang discloses the semiconductor method as claimed.  See figures 1A-4 and corresponding text, where Huang teaches, in claim 1, a method comprising: 
forming a first gate dielectric (118), a second gate dielectric (118), and a third gate dielectric (118) over a first semiconductor region (120a), a second semiconductor region (120b), and a third semiconductor region (120c), respectively (figures 1I and 1J; [0034-0036]); 
depositing a first lanthanum-containing layer (122) overlapping the first gate dielectric (figure 1J; [0034-0039]); 
depositing a second lanthanum-containing layer (124) overlapping the second gate dielectric, wherein the second lanthanum-containing layer is thinner than the first lanthanum-containing layer (124) (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms); and 
performing an anneal process to drive lanthanum in the first lanthanum-containing layer and the second lanthanum-containing layer into the first gate dielectric and the second gate dielectric, respectively, wherein during the anneal process, the third gate dielectric is free from lanthanum-containing layers thereon (figures 1L-1O; [0047-0049]).
Huang teaches, in claim 2, wherein the depositing the second lanthanum-containing layer comprises: 
depositing a first blanket lanthanum-containing layer overlapping the first gate dielectric, the second gate dielectric, and the third gate dielectric (figures 1J-1O; [0047-0049]); removing the first blanket lanthanum-containing layer from a first region overlying the second semiconductor region (figures 1J-1O; [0047-0049]); and 
depositing a second blanket lanthanum-containing layer overlapping the first gate dielectric, the second gate dielectric, and the third gate dielectric (figures 1J-1O; [0047-0049]).
Huang teaches, in claim 3, wherein the first lanthanum-containing layer comprises portions of both of the first blanket lanthanum-containing layer and the second blanket lanthanum-containing layer (figures 1J-1O; [0047-0049]) .
Huang teaches, in claim 4, further comprising, before the anneal process, removing both of the first blanket lanthanum-containing layer and the second blanket lanthanum-containing layer from a second region overlying the third gate dielectric (figures 1K-1L; [0047-0049]).
Huang teaches, in claim 5, wherein the first blanket lanthanum-containing layer and the second blanket lanthanum-containing layer are removed from the second region using a same etching mask (figures 1J-1O; [0047-0049]).
Huang teaches, in claim 6, wherein the first gate dielectric comprises a silicon oxide layer and a high-k dielectric layer over the silicon oxide layer, and the lanthanum is driven to an interface between the silicon oxide layer and the high-k dielectric layer (figures 1J-1O; [0047-0049]).
Huang teaches, in claim 7, further comprising: after the anneal process, removing the first lanthanum-containing layer and the second lanthanum-containing layer (figures 1O-1R; [0050-0065]).
Huang teaches, in claim 8, wherein the depositing the first lanthanum-containing layer comprises depositing a lanthanum oxide layer (figure 1J; [0035-0037]).

Huang teaches, in claim 21, a method comprising: 
forming a first transistor comprising: 
forming a first high-k dielectric (118) over a first semiconductor region (120a), wherein the first high-k dielectric comprises a first high-k dielectric material and lanthanum with a first lanthanum atomic percentage (figures 1I and 1J; [0034-0036]); and 
forming a first work-function layer (134) over the first high-k dielectric (118) (figures 1R-1T; [0065-0073]); and 
forming a second transistor comprising: 
forming a second high-k dielectric (118) over a second semiconductor region (122), wherein the second high-k dielectric comprises the first high-k dielectric material and lanthanum with a second lanthanum atomic percentage, and wherein the second lanthanum atomic percentage is lower than the first lanthanum atomic percentage figures 1I and 1J; [0034-0036]); and 
forming a second work-function layer (134) over the second high-k dielectric (figures 1R-1T; [0065-0073]).  

Huang teaches, in claim 22, wherein the forming the first high-k dielectric and the forming the second high-k dielectric comprise: 
forming a first lanthanum-containing layer (122) over the first high-k dielectric (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms); 
forming a second lanthanum-containing layer over the second high-k dielectric (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms); and 
performing an anneal process, wherein the lanthanum in the first lanthanum-containing layer and the second lanthanum-containing layer are simultaneously driven into the first high-k dielectric and the second high-k dielectric, respectively (figures 1L-1O; [0047-0049]).

Huang teaches, in claim 23, wherein the first lanthanum-containing layer and the second lanthanum-containing layer have different thicknesses (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms).  

Huang teaches, in claim 24, wherein the forming the first lanthanum-containing layer comprises two deposition processes, and an entirety of the second lanthanum-containing layer is deposited by a single deposition process (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms).  

Huang teaches, in claim 25, wherein the forming the first lanthanum-containing layer and the forming the second lanthanum-containing layer comprise: 
depositing a first blanket lanthanum-containing layer (figures 1J-1O; [0047-0049]); 
removing a first portion of the first blanket lanthanum-containing layer from the second high-k dielectric, and a second portion of the first blanket lanthanum-containing layer is left on the first high-k dielectric (figures 1O-1R; [0050-0065]); and 
depositing a second blanket lanthanum-containing layer over the second portion of the first blanket lanthanum-containing layer and the second high-k dielectric ((figures 1J-1O; [0047-0049]).  
Huang teaches, in claim 26, further comprising, after the anneal process, removing both of the first lanthanum-containing layer and the second lanthanum-containing layer (figures 1K-1L; [0047-0049]).  
Huang teaches, in claim 27, wherein a ratio of the first lanthanum atomic percentage to the second lanthanum atomic percentage is greater than about 1:3 figures 1I and 1J; [0034-0036]).  
Huang teaches, in claim 28, further comprising 
forming a third transistor comprising: forming a third high-k dielectric (118) over a third semiconductor region (120c), wherein the third high-k dielectric comprises the first high-k dielectric material, and is free from lanthanum (figures 1I and 1J; [0034-0036]); and 
a third work-function layer (134) over the third high-k dielectric, wherein the first work- function layer and the third work-function layer are formed of same materials (figures 1R-1T; [0065-0073]).  

Huang teaches, in claim 29, a method comprising: 
forming a first gate dielectric (118) and a second gate dielectric (118) on a first semiconductor fin and a second semiconductor fin, respectively (figures 1I and 1J; [0034-0036]); 
depositing a first lanthanum-containing layer (122) on both of the first gate dielectric and the second gate dielectric  (figure 1J; [0035], [0039]); 
etching the first lanthanum-containing layer (122), wherein after the etching, a first portion of the first lanthanum-containing layer is left over the first gate dielectric (122), and a second portion of TSMP20192341USooPage 8 of iothe first lanthanum-containing layer over the second gate dielectric is removed (figures 1J-1O; [0047-0049]); 
depositing a second lanthanum-containing layer (124) overlapping both of the first gate dielectric and the second gate dielectric (figures 1I and 1J; [0034-0036]); and 
performing an anneal process to drive lanthanum in the first lanthanum-containing layer and the second lanthanum-containing layer into the first gate dielectric and the second gate dielectric (figures 1L-1O; [0047-0049]).  
Huang teaches, in claim 30, wherein the second lanthanum-containing layer is thinner than the first lanthanum-containing layer (figure 1J; [0035], [0039], examiner views that the first gate dielectric layer is a LaO which has a thickness of 5-30 angstroms, the second one is 3-6 angstroms).  
Huang teaches, in claim 31, wherein after the anneal process, a first lanthanum atomic percentage in the first gate dielectric is equal to about twice a second lanthanum atomic percentage in the second gate dielectric (figures 1O-1R; [0050-0065]).  
Huang teaches, in claim 32, wherein the first gate dielectric and the second gate dielectric are comprised in a first transistor and a second transistor, respectively, and wherein the first transistor and the second transistor are of opposite conductivity types (figures 1I and 1J; [0034-0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 21, 2022